Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on November 29, 2021, have been carefully considered.  Claim 34 has been canceled, and new claims 42-44 have been added.
Claims 22-33 and 35-44 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on August 20, 2019.

Withdrawn Objections and Rejections
	The following objections and rejections of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ claim amendments and persuasive traversing arguments:
	a. The objection to claims 22-24, 28-30, 32, 35, and 39-41;
	b. The 35 U.S.C. 112(b)/35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claims 22, 25, 26, 30, and 31;
	c. The 35 U.S.C. 112(d)/pre-AIA  35 U.S.C. 112, 4th paragraph, rejection of claim 34; and
claims 22, 24-32, and 36 as being unpatentable over Liu et al. (CN 10 4134504).
	As convincingly argued by Applicants, the Liu et al. does not teach or suggest the limitations of claims 22, 24-32, and 36.  Further, this reference does not teach or suggest the limitations of newly added claims 42-44.

New Objection
	The following New Objection is being made in view of Applicants’ amendment to claim 23.

Claim Objections
Claim 23 is objected to because of the following informalities:  
Claim 23, as presently amended, now has two periods (“.”):  one after step (f) therein, and one after step (g) therein.
The Examiner respectfully suggests that claim 23 be amended by deleting "and" in line 16, and, in line 18, deleting "." and adding --; and-- in line 18.
Appropriate correction is required.



Maintained Rejections
The following rejections of record have been maintained; the text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 33, 37, and 38 stand rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bakker et al. (U. S. Patent Publication No. 2014/0107371).  
Regarding claims 33, 37, and 38, Bakker et al. teach hierarchically porous carbon materials with a plurality of discrete nanoparticles dispersed on their carbon phase (Abstract).  The porous carbon materials exhibit mesopores having a diameter of from about 2 nm to about 50 nm, or ranging from about greater than about 2 nm, or greater than about 10 nm or from about 2 nm to about 6 nm (paragraphs [0006]; [0035]; “mesoporous carbon”); the nanoparticles are formed from catalytically active metals (paragraph [0007], [0049]). 
It is noted that although platinum (Pt) is listed among the exemplary catalytically active metals, the presence of the remaining catalytically active metals is considered to anticipate the claim limitation “metal nanoparticles are not preformed monometallic Pt-nanoparticles” in claim 33.
claims 33, 37, and 38.

Claims 33, 37, and 38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Feaver et al. (U. S. Patent Publication No. 2011/0223494).  
Regarding claims 33, 37, and 38, Feaver et al. teach carbon materials comprising a bifunctional catalyst (paragraphs [0015], [0107], [0129]), wherein the carbon materials may be mesoporous (paragraph [0129]; “mesoporous carbon”) and may further comprise pores predominantly in the range of 1000 angstroms or lower (100 nm) as well as (1) micropores in the range of 0-20 angstroms (0-2 nm) and (2) mesopores in the range of 20-500 angstroms (2-50 nm); see paragraph [0179] of Feaver et al. 
It is noted that although platinum (Pt) is listed among the exemplary bifunctional catalyst components, the presence of the remaining bifunctional catalyst components is considered to anticipate the claim limitation “metal nanoparticles are not preformed monometallic Pt-nanoparticles” in claim 33.
In view of these teachings, Feaver et al. anticipate claims 33, 37, and 38.

Claims 33, 37, and 38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (U. S. Patent Publication No. 2007/0169815).
Regarding claims 33, 37, and 38, Kim et al. teach a supported catalyst including mesoporous carbon and metal catalyst particles dispersed and supported therein (paragraph [0032]; “mesoporous carbon composite material”).  The mesoporous carbon is a material having both micropores and mesoporous therein, wherein the mesoporous carbon has an average mesopore size of about 2 nm to about 20 nm (paragraphs [0033], [0036]).  The metal catalyst particles “are not particularly limited”, but exhibit an average particle size ranging from about 1 nm to about 5 nm (paragraph [0047]; “metal nanoparticles”).
It is noted that although platinum (Pt) is listed among the exemplary metal catalyst particles, the presence of the remaining metal catalyst particles is considered to anticipate the claim limitation “metal nanoparticles are not preformed monometallic Pt-nanoparticles” in claim 33.
In view of these teachings, Kim et al. anticipate claims 33, 37, and 38.




Claim Rejections - 35 USC § 103
Claims 35 and 39-41 stand rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U. S. Patent Publication No. 2007/0169815) as applied to claim 33 above, and further in view of Kongkanand et al. (U. S. Patent Publication No. 2011/0143254).
Kim et al. is relied upon for its teachings as stated above, with respect to claim 33.  
Additionally, regarding claims 35 and 39-41, Kim et al. teach the employment of the aforementioned supported catalyst as a counter electrode, said counter electrode including a substrate and a catalyst layer formed thereon using the supported catalyst (paragraphs [0029], [0050]; “film of mesoporous carbon composite material”).  
Kim et al. do not teach or suggest the limitations of claims 35 and 39-41 regarding the thickness of the catalyst layer (“film”).
Regarding claims 35 and 39-41, Kongkanand et al. teach first and second electrode layers comprising a catalyst and a catalyst support material, wherein the catalyst may comprise platinum, palladium, iridium, manganese, ruthenium, cobalt, nickel, iron, or any of their alloys (paragraphs [0015] and [0020] of Kongkanand et al.; note that these metals are also disclosed by Kim et al. as exemplary metal catalyst particles; see paragraph [0045] therein), and the catalyst support material may be a mesoporous carbon support (paragraph [0020] of Kongkanand et al.).  The 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to modify the counter electrode disclosed in Kim et al. by employing thicknesses of about 5 microns (5000 nanometers), or between about 0.1 micron and 1 micron (100-1000 nanometers), greater than about 0.5 micron (500 nanometers), 1 micron (1000 nanometers), 2 microns (2000 nanometers), or 5 microns (5000 nanometers), as suggested by Kongkanand et al., motivated by these references' common teachings regarding electrode catalysts comprising mesoporous carbon and comparable metals, and in an endeavor to obtain a counter electrode exhibiting optimal performance in a photovoltaic cell.

Response to Arguments
	In response to Applicants’ arguments that the references to Kim et al., Feaver et al., and Bakker et al. do not teach or suggest the limitations of claims 33, 37, and 38, as stated in the above-maintained rejections, in that these references respectively disclose synthesis approaches that are different from that of Applicants’ claimed invention, the Examiner respectfully submits that these references are applied against Applicants’ claims for their teachings regarding their respectively disclosed hierarchically porous carbon materials with a plurality of discrete nanoparticles dispersed on their carbon phase (Bakker et al.), carbon materials comprising a bifunctional catalyst, wherein the carbon materials may be mesoporous (Feaver et al.), and supported catalyst including mesoporous carbon and metal catalyst particles (Kim et al.), each of which are considered to continue to read upon Applicants’ claims 33, 37, and 38 in their present form.  
	The methods disclosed in these respective references are not considered germane to the claims rejected by these references.  Further, Applicants’ have not convincingly shown how the limitations of claims 33, 37, and 38 are patentably distinct from the materials disclosed in these references.
	Further, with respect to the rejection of claims 35 and 39-41, the combined teachings of Kim et al. and Kongkanand et al. are considered to continue to read upon these claims in their present form.  Applicants’ arguments addressing Kongkanand et al. are more directed to the preparation of a catalyst layer; this reference was relied upon for its 
	For these reasons, Applicants’ arguments have been considered, but are not persuasive.

Allowable Subject Matter
Claims 22, 24-32, 36, and 42-44 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The cited references of record do not teach or suggest the limitations of these claims, regarding application of the mixture resulting from step d) to a substrate prior to stabilization thereof via heat treatment.  The cited references of record teach application of the carbon composite material to a substrate after preparation thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732